BOWEN, Judge.
This is an appeal from the denial of a petition for post-conviction relief. The petitioner challenges his 1989 conviction for rape in the first degree.
Relief is precluded under Rule 32.2(a)(4), A.R.Crim.P., for the following issues which were raised on direct appeal: 1) sufficiency of the evidence to support the conviction; 2) sentencing as a habitual felony offender; and 3) the admission of the petitioner’s statement and testimony regarding the invocation of his right to counsel. See Hatcher v. State, 564 So.2d 107 (Ala.Cr.App.1990) (Table).
However, the petitioner has properly asserted a claim alleging ineffective assistance of counsel. Therefore, the motion for re-mandment filed by the attorney general is granted and this cause is remanded to the circuit court for consideration of the merits of the petitioner’s allegations of ineffective assistance of counsel. The circuit court shall address the merits of this claim pursuant to Rule 32.9, A.R.Crim.P., and shall enter written findings of fact and law. Those findings shall be filed in this Court within 60 days from the date of this opinion.
REMANDED WITH INSTRUCTIONS.
All Judges concur.